Citation Nr: 1536939	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  10-23 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for neurological impairment of the left upper extremity.


REPRESENTATION

Appellant is represented by: Veterans of Foreign Wars of the United States 


WITNESS AT HEARINGS ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active duty service in the Marine Corps from September 15, 1990, to May 1, 1991.  He was awarded a Combat Action Ribbon.  He had additional periods of non-active duty service in the Reserves from March 1983 to September 1990, and from May 1991 to April 1998.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the RO in Chicago, Illinois.

In September 2014, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  The Veteran also testified at a March 2009 local hearing before a Decision Review Officer at the RO.  A transcript of each hearing is associated with the claims file.

In April 2015, the Board remanded this appeal for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  The Board also granted service connection for left ear hearing loss, denied service connection for right ear hearing loss, denied service connection for a low back condition, denied service connection for muscle contractions in the right hand, and denied service connection for an undiagnosed illness, to include a gastrointestinal disorder, bronchitis, and fatigue.  The Board's decision with respect to those claims is final.  See 38 C.F.R. § 20.1100 (2015). 


FINDINGS OF FACT

1.  Signs and symptoms of a cervical spine disorder have been medically attributed to the known diagnoses of degenerative joint disease and degenerative disc disease, which are not etiologically related to service and which did not become manifest to a degree of 10 percent or more within one year of service separation.  

2.  Neurological impairment of the left upper extremity is etiologically related to cervical degenerative joint and disc disease and is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in service; arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.304(d), 3.317 (2015).

2.  Neurological impairment of the left upper extremity was not incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a cervical spine disorder and neurological impairment of the left upper extremity on the basis that each is related to his period of active duty service during the Persian Gulf War.

Service connection applies to disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  Arthritis is included among the enumerated chronic diseases.  However, in order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Compensation is warranted for Persian Gulf veterans who exhibit objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent prior to December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  The chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  

Based primarily on the Veteran's receipt of the Combat Action Ribbon, the RO has determined that the Veteran engaged in combat with the enemy.  Therefore, the Board finds that the combat rule is for application in this case.  

The Board notes that the Veteran's service is not all active duty service.  His period of active duty service is limited to September 15, 1990, to May 1, 1991.  The remainder of his service in the Reserves is presumed to include periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  While service connection can be granted based on such service, special rules apply.  

Before becoming entitled to status as a claimant for VA benefits, an appellant must first demonstrate by a preponderance of the evidence that he is a "veteran" during the period in which the injury or disease is alleged to have occurred.  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014).  The term "active military, naval, or air service" includes active duty; any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2014).

Unless a claimant first carries the initial burden of establishing status as a veteran during the time period when the injury or disease is said to have occurred, the laws administered by the Secretary and the resources of the VA are not applicable or available.  Laruan v. West, 11 Vet. App. 80, 84-86 (1998) en banc.  

The Board notes initially that the Veteran's cervical and left upper extremity symptoms have been medically attributed to know diagnoses.  The VA clinical records reveal a diagnosis consistent with cervical degenerative disc disease beginning in 2007.  Other diagnoses suggested at that time include cervical myelopathy, brachial plexitis, cervical stenosis, and left C7-T1 radiculopathy.  The diagnosis of degenerative disc disease was confirmed by MRI in April 2007 (VBMS record 09/30/2008 2nd) and the diagnosis of C7-T1 radiculopathy was confirmed by EMG in March 2007 (VBMS record 02/01/2008).  A VA examination was provided in May 2015, at which time the diagnoses of cervical DJD (degenerative joint disease) with bilateral cervical radiculopathy was provided.  

Because the Veteran's symptoms have been attributed to known clinical diagnoses, the provisions governing qualifying chronic Gulf War illness do not apply.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

The Veteran asserts that the left upper extremity disorder is directly related to an injury in active duty service.  However, he has not provided a consistent account of the asserted injury.  He testified at the Board hearing that he hurt both hands jumping out of an aircraft.  When asked whether he received medical attention after the "accident" he responded "Yes."  Later in his testimony, he asserted that his hands (both) were injured from the concussive effect of "Getting blown up a few times."  The Veteran testified that his cervical spine disorder was due to "Parachuting or shock waves from explosives."  

The service treatment records reveal no treatment at any time during service for an injury to the cervical spine or left upper extremity.  There is no record of a parachute jump injury such as described in his testimony.  Nevertheless, the Veteran's testimony as to incurring injuries to the neck and left hand during combat is accepted under the provisions of 38 U.S.C. § 1154(b) and 38 C.F.R. § 3.304(d).  While these combat injuries are acknowledged to have occurred, that alone does not substantiate a claim of entitlement to service connection.  There must also be a nexus between his current disabilities and the in-service combat injury.  The provisions of 38 U.S.C.A. § 1154(b) can only be used to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; they aid him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Pertinent to nexus are the findings at service separation and during the period of service in the Reserves.  In March 1991, at the end of the Veteran's period of active duty service during the Persian Gulf War-which is the only period he is known to have engaged in combat with the enemy-the Veteran was provided a physical examination.  Findings for his neck, spine, and upper extremities were all clinically normal as were findings from a neurological examination.  He completed a report of medical history concurrent with the examination on which he stated that he was in good health at that time, and that he had no history of-or current-arthritis, rheumatism, or bursitis, no bone, joint, or other deformity, and no recurrent back pain.  

Examinations conducted during his post-active duty service in the Reserves, in February 1992 and November 1995, reveal similar findings to the exit examination.  Findings for his neck, spine, and upper extremities were all clinically normal as were findings from neurological examination.  He completed a report of medical history in February 1992 on which he stated that he had no history of-or current-arthritis, rheumatism, or bursitis, no bone, joint, or other deformity, and no recurrent back pain.  

While he has reported an injury in service, the Veteran has not contended that his current neck or left upper extremity symptoms began in service, or that arthritis became manifest within one year of separation from active duty service.  On the VA Form 9, he reported that his left upper extremity symptoms began in 2007.  This is consistent with his initial treatment at VA.  A February 16, 2007 VA Emergency Department note (VBMS record 02/01/2008) reveals that the Veteran presented with complaint of pain in the left chest and arm "since last week."  He reported that he "Never had a similar pain before."  A March 6, 2007 General Medical Note (VBMS record 09/30/2008 1st) reveals that cervical pain and left upper extremity numbness and diminished strength had been progressing over the prior one month.  An April 5, 2007 Neurosurgery Consultation Note (VBMS record 09/30/2008 2nd) reveals that symptoms began "2-3 months ago"  

Based on the initial manifestation of arthritis more than one year after separation from active duty service, the Board finds that the presumption provided for arthritis is not applicable.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

As noted above, the Veteran was afforded a VA examination in May 2015.  The examiner opined that the left upper extremity complaints were associated with the cervical spine disorder as radiating pain or radiculopathy, and that the cervical spine disorder was less likely than not incurred in or caused by service.  The rationale was that there were no indications of neck injury, complaint, or treatment, in the service treatment records, and his neck complaints appeared to have manifested in the mid 2000's.  

There is no medical opinion that purports to relate the Veteran's cervical spine and left upper extremity neurological disorders to service, to include the Veteran's acknowledged combat engagement and associated injuries as described by him, and to include the Veteran's asserted exposure to mustard gas (see Board hearing transcript at pages 9-10).  As discussed above, the mere acceptance of the Veteran's account of incurring injuries does not provide the necessary relationship between those injuries and the current disorders.  The VA examiner relied on the clear evidence, as supplied in the service separation examination and post-service Reserve examinations, that the Veteran was clinically normal with respect to the neck, spine, and neurological examinations even after the combat injuries he described.  

The Veteran has repeatedly asserted that his cervical spine and left upper extremity disorders are related to the injuries incurred in service.  The Board must consider his lay statements, and it is well established that lay statements are competent evidence with respect to some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that establishing an etiologic link between a remote injury in service and current degenerative disc disease or degenerative joint disease of the cervical spine, and/or neurological impairment of the left upper extremity, requires medical knowledge and is not the type of relationship that is capable of lay observation.  Therefore, the Veteran's assertions on these points are not competent evidence.  

The Board acknowledges that the Veteran has asserted that his cervical spine disorder was due to repeated parachute jumping over the extent of his service.  In other words, not a single incident, but the combined effect of his activities in service.  It is at least possible that such jumps occurred during his Reserve duty after the most recent service examination.  As discussed above, the requirements for establishing entitlement to service connection are different for active duty service and for non-active duty service.  The Veteran has the initial burden of establishing "veteran" status during any non-active duty service.  He must do this by submitting evidence that he became disabled due to an injury or disease incurred in the line of duty during a period of active duty for training, or that he became disabled due to an injury incurred in the line of duty during inactive duty training.  The Veteran has not provided sufficient detailed information for the Board to find in his favor on these questions, or even for the Board to order additional development.  The Veteran's assertions regarding parachute jumps have been vague and lacking in detail as to the date and duty status at the time of the jumps.  Accordingly, he has not met his burden of establishing any additional service (other than active duty) that would qualify him for the benefits sought.  

In light of the facts found, that the Veteran's cervical spine and left upper extremity symptoms have been medically attributed to known diagnoses, and that such diagnoses are not related to service, to include acknowledged combat injuries sustained in service, and that arthritis did not become manifest to a compensable degree within one year of service separation, the Board concludes that service connection for a cervical spine disorder and a left upper extremity neurological disorder is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran does not assert that there has been any deficiency in the notice provided to him in April 2007, August 2007, and November 2007, under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The Veteran has identified treatment at VA facilities after service.  The RO has obtained pertinent medical records including the service treatment records and VA outpatient treatment reports.  The RO has also obtained a thorough medical examination regarding the claims, as well as a medical opinion.  The Veteran has made no specific allegations as to the inadequacy of the opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by obtaining all available VA treatment records from the Hines VA Medical Center and associated clinics from August 29, 2013, to the present, and by scheduling the Veteran for a VA orthopedic examination.  The VA examiner provided current diagnoses and provided a medical opinion as to whether it is at least as likely as not that the disabilities began in, or were caused by his military service, to specifically include conceded trauma suffered as a result of his combat service.  As neither disorder was found to have preexisted service, and as the Veteran has not met the burden of establishing any subsequent (post active duty) period of "veteran" status, an opinion on aggravation was not necessary.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 30 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for neurological impairment of the left upper extremity is denied.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


